Citation Nr: 0106303	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-01 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Parents' Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1994 to 
August 1996.  He died in September 1996.  The appellant is 
his mother.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
the appellant's request for waiver of recovery of an 
overpayment of DIC benefits in the amount of $451.20.  The 
appellant testified at a hearing before a member of the Board 
in August 2000.


FINDINGS OF FACT

1.  The appellant was awarded DIC benefits as a parent of the 
veteran effective from October 1996 on the basis that her 
countable income did not exceed the maximum annual limit.

2.  There is no evidence of record prior to April 1998 to 
show that the appellant informed VA that she had received 
certain annuity distributions in July and October 1997.

3.  In June 1998, based on information relating to the 
appellant's receipt of income from an annuity, her DIC award 
was retroactively reduced from January 1997, and terminated 
effective August 1, 1997, on the basis that her countable 
annual income exceeded the maximum annual limit, giving rise 
to an overpayment.

4.  The appellant was at fault in the creation of the 
overpayment of DIC benefits for the period of January 1, 1997 
through April 1998, by virtue of her failure to notify 
promptly the RO of a change in her income in 1997.

5.  Recovery of the overpayment of DIC benefits would not 
create an undue financial hardship, would not defeat the 
purpose of the intended benefit, and failure to recover the 
overpayment would result in unjust enrichment of the 
appellant.

6.  It has not been alleged or shown that reliance on the 
appellant's DIC benefits resulted in relinquishment of a 
valuable right or the incurrence of a legal obligation.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of DIC benefits from 
January 1997 through April 1998 is denied.  38 U.S.C.A. 
§§ 5107, 5302(c) (West 1991); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The overpayment in this case was created as a result of the 
fact that the appellant was paid DIC benefits on the basis 
that her countable annual income consisted of earned wages 
when, in fact, her income was actually greater than what the 
RO had been led to believe because the appellant received 
additional income which she had not reported.

A review of the record shows that in her application for DIC 
benefits, received on April 7, 1997, the appellant reported 
that she was not living with her spouse and that they had 
been separated since January 1997.  She reported that her 
1996 sources of income from January 1 to the date of 
veteran's death, consisted of life insurance ($200,000).  She 
also reported under sources of income for dividends and 
interest that she had a certificate of deposit (CD) on 
January 3, 1997 but listed the amount as unknown.

In a letter dated in April 1997, the RO requested that the 
appellant verify whether the life insurance in the amount of 
$200,000 was government life insurance.

In a written response, dated and received on May 6, 1997, the 
appellant reported that she had received SGLI, which was 
government life insurance.  She also reported that from 
September 28, 1996 until the present, she had had no income 
other than the $200,000 life insurance due as a result of the 
veteran's death.

In a letter dated in June 1997, the RO acknowledged that the 
appellant had reported the $200,000 life insurance but had 
listed an unknown amount regarding interest and dividend 
income received from a CD.  The RO requested that the 
appellant complete VA Form 21-509.

On July 3, 1997, the RO received a written statement from the 
appellant and VA Form 21-509.  In her written statement, the 
appellant reported that the "$200,000 was placed on CD on 
December 3, 1996."  She reported that she had used the money 
to pay off various debts including the mortgage on her home.  
She further reported that the remaining balance of the money 
had been invested in stocks for her daughter's college 
education and the appellant's retirement.  She also stated 
that she was "not receiving any income from the stocks at 
the present."  

On her VA Form 21-509, received on July 3, 1997, the 
appellant listed under net worth that the present market 
value of her residence was $100,000 without any encumbrance 
on the property.  She also reported that she had just started 
working part-time in May 1997 and had received $140.00 in the 
last calendar month.  She listed her expenses for the last 
calendar month as follows:  utilities ($280.00), groceries 
($150.00), clothing ($75.00), and car-related expenses 
($100.00), which totaled $605.00.  She listed a daughter and 
a nephew as her dependents.

In a letter dated in July 1997, the RO requested that the 
appellant furnish the gross amount of her earnings for the 
following periods:  October 1, 1996 through December 31, 
1996, January 1, 1997 through April 30, 1997, and May 1997 
through December 1997 (expected gross amount).

A copy of the appellant's 1996 W-2 form, received in 
August 1997, showed wages of $4,756.79. 

A copy of the appellant's statement of earnings, received in 
August 1997, showed that she had wages of $113.88 for the 
period ending on February 2, 1997.

In a written statement received in August 1997, an employer 
reported that the appellant had received $839.10 in wages 
from May 17, 1997 through July 12, 1997.  

In a written statement, dated on July 28, 1997 but received 
on August 7, 1997, the appellant reported her income 
consisted of wages from January 1, 1997, though February 20, 
1997 ($1,466.67) and May 17, 1997 through July 12, 1997 
($839.10).  She also attached a copy of her 1996 W-2 form 
that showed wages of $4,756.79. 

In a letter dated in March 1998, the appellant was awarded 
DIC benefits based on countable annual income of $792 
(earned) from October 1, 1996.  From December 1, 1996, the RO 
based the award on countable annual income of $792 (earned).  
From January 1, 1997, the RO based the award on countable 
annual income of $4105 (earned).  From January 1, 1998, the 
RO based on the award on countable annual  income of $3900 
(earned).

In April 1998, the appellant submitted a copy of her 1997 
federal income tax return which showed that she had received 
$8,000 in pension or annuity.

In a letter of April 1998, the RO requested that the 
appellant furnish the source of her $8,000 pension or annuity 
as reported on her 1997 federal income tax return since such 
source had not previously been reported.  The RO noted that 
the appellant's benefits had been suspended until such 
information was received.

In a written statement of May 1998, the appellant informed 
the RO that the annuity in question was from the Hartford 
Life Insurance Company (Hartford).  Correspondence from 
Hartford to the appellant, dated in April 1998, indicates 
that, in 1997, she received distributions from her annuity on 
July 16, 1997 ($5,127.66) and on October 9, 1997 ($3,191.48).

In June 1998, the RO informed the appellant that an award 
adjustment based on this newly received information about 
1997 income may have resulted in an overpayment and that she 
would be notified of the exact amount and given information 
about repayment.  The RO amended her award effective 
January 1, 1997 based on countable annual income of $4,997 
(earned).  From August 1, 1997, the award was based on 
countable annual income of $10,124 which was determined by 
including sources of income of $4,997 (earned) and $5,127 
(other income).  From November 1, 1997, the award was based 
on countable annual income of $13,315, which was determined 
by including sources of income of $4,997 (earned) and $8,318 
(other income).  The RO noted that the appellant's payments 
were stopped, effective August 1, 1997, because countable 
annual income exceeded the limit of $9,654.

In July 1998, the appellant requested a waiver of recovery of 
the overpayment.  In her July 1998 VA Form 20-5655, Financial 
Status Report, the appellant reported that her monthly gross 
salary was $300.00 and that she was not receiving any other 
sources of income.  She reported her monthly expenses were 
rent or mortgage ($0), food ($150), utilities ($250), 
homeowner's insurance ($180), telephone ($100), car insurance 
($143), and car payment ($261), which she reported totaled 
$1,084.  Furthermore, she reported that her only assets were 
two automobiles, a 1992 Rodeo worth $7,000, and a 1995 Lexus 
worth $15,000.  Under assets characterized as cash, stocks, 
real estate, and other assets, she reported -0-.  She also 
listed a $15,000 car loan for which her monthly payment was 
$261.

In August 1998, the Committee denied the appellant's request 
for a waiver.  The Committee noted that in April 1998, VA 
learned that the appellant had received unreported income of 
$8,319 in 1997 in addition to her earnings of $4,997.  In 
April 1998, the RO requested that the appellant verify the 
amounts of income, and in June 1998, the RO adjusted the 
appellant's award effective January 1, 1997 and the 
overpayment was created.  The period of overpayment is from 
January 1, 1997 through May 1, 1998.  The Committee also 
noted that appellant's financial status, her negative cash 
flow each month of $668, and that her assets included a home 
valued at $100,000, and two automobiles worth $22,000.  

The Committee found that since there was no fraud, 
misrepresentation, or bad faith under 38 U.S.C.A. § 5302; 
38 C.F.R. § 1.962, consideration would be given to whether 
collection of the overpayment would be against equity and 
good conscience.  The Committee found that the appellant was 
at fault in the creation of the debt, in that the amount was 
received in July and October 1997 and was not reported to VA 
until April 1998.  The appellant's failure to report in a 
timely manner that she had received additional income was the 
cause of the overpayment.  The Committee found that although 
the appellant claims financial hardship, she does have 
considerable assets.  Consequently, in view of the degree of 
fault and the unjust enrichment that would result if a waiver 
were granted, the Committee found that it would not be 
against equity and good conscience to deny the waiver 
request.  

At her hearing before a member of the Board in August 2000, 
the appellant testified that, using the proceeds from the 
annuity, she had paid off her mortgage of $54,000 and other 
bills.  She stated that she had closed her annuity.  She 
testified that her estimated current monthly income was $800 
but that her monthly expenses were $1,500 to $2,000.

Initially, the Board must determine whether the debt was 
properly created.  For an improper creation of the 
overpayment, there would have to be evidence that the 
appellant was legally entitled to the DIC benefits paid to 
her during the overpayment period; or if she was not legally 
entitled to the DIC benefits paid, then it must be shown that 
VA was solely responsible for the erroneous payment of excess 
benefits.  In that regard, DIC is a benefit payable by VA to 
the parents of a deceased veteran under the provisions of 
38 U.S.C.A. § 1310 which provides, in part, that benefits 
will be paid to the surviving parents of a veteran who died 
while in the active military service.  Basic entitlement 
exists if, among other things, the parent's income is not in 
excess of the applicable maximum benefit rate specified in 
38 U.S.C.A. § 1315; 38 C.F.R. § 3.25.  Payments of any kind 
from any source shall be counted as income for the calendar 
year in which received unless specifically excluded.  
38 C.F.R. § 3.251(b).

As noted above, the appellant was paid DIC benefits from 
October 1996 through April 1998 on the basis that her 
countable annual income from wages was not in excess of the 
maximum annual limit during the time in question.  However, 
she in fact had additional monthly income in the form of the 
annuity distributions, which she had received in July and 
October 1997 but did not report until April 1998, leading to 
the creation of the overpayment.  

Under the applicable criteria, the law precludes waiver of 
recovery of an overpayment or the collection of any 
indebtedness where any one of the following elements is found 
to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  
38 U.S.C.A. § 5302(c).  The RO concluded that the facts in 
this case do not show the presence of any of the preceding 
factors and the Board will accept that conclusion.  
Therefore, the Board's decision will be limited to the 
determination of whether waiver of recovery of DIC benefits 
is warranted on the basis of equity and good conscience.

The RO denied the appellant's claim for waiver on the basis 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(a).  The standard of "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:  fault of the debtor, balancing of faults, 
undue hardship, whether withholding of benefits or recovery 
would nullify the objective for which benefits were intended, 
whether failure to make restitution would result in unfair 
gain to the debtor, and whether reliance on VA benefits 
resulted in relinquishment of a valuable right or the 
incurrence of a legal obligation.  38 C.F.R. § 1.965.

Based on a review of the entire record and having considered 
the contentions of the appellant, the Board concludes that a 
waiver of recovery of the overpayment of DIC benefits is not 
in order.  The Board finds it would not be against the 
principles of equity and good conscious for VA to collect the 
debt.  In this case, the appellant is primarily at fault for 
the creation of the overpayment.  The appellant reasonably 
knew or should have known that disability benefits were based 
on her annual countable income.  Her award notification 
letters informed her of the obligation to promptly tell VA of 
any change in her financial, marital, or dependent status.  
The Board finds that the appellant bears responsibility for 
the creation of the debt because she could have averted the 
overpayment for those months.  The Board notes that when the 
appellant filed her application for DIC benefits in 
April 1997, she listed a CD under sources of interest income.  
She further noted that the amount of such interest was 
unknown.  Clearly, the appellant was aware at that point that 
any interest income from this CD would be considered just 
that, income.  Consequently, the same may be said of her 
knowledge of any distribution which would be made from the 
Hartford annuity.  She was therefore at fault in the creation 
of the overpayment.  Additionally, the Board points out that 
VA regulations provide that it is the responsibility of the 
recipient to notify VA of all circumstances which will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that her income or status has changed.  See 
38 C.F.R. § 3.660(a)(1) (2000).  In view of the foregoing, 
the Board finds that the appellant caused the creation of the 
overpayment because she failed to provide pertinent 
information to VA.

Additionally, the evidence of record fails to substantiate 
the appellant's assertions that the recovery of overpayment 
would create undue financial hardship on her or her family.  
The appellant testified that her monthly expenses exceeded 
her income by $700 to $1,200 (see August 2000 hearing 
testimony).  She has reported that, from the proceeds of her 
$200,000 life insurance she had paid off various debts, her 
$54,000 mortgage, and that the remaining balance of money had 
been invested in stocks (see July 1997 written statement).  
She also reported owning assets that are free of encumbrances 
including real estate worth $100,000 and a Rodeo automobile 
worth $7,000.  The Board notes that the appellant also had a 
second automobile, a 1995 Lexus, for which she took out a 
$15,000 loan.  The Board agrees with the RO that although the 
appellant has reported that her monthly expenses exceeded her 
income, she has considerable assets.  As it is neither 
alleged nor shown that collection of the debt would deprive 
the appellant of the basic necessities of life (food, 
clothing, or shelter), and because the debt to the Government 
is entitled to as much consideration as any other debt, the 
Board concludes that collection of the overpayment would not 
result in undue financial hardship.

The Board also points out that a waiver of recovery of the 
overpayment would result in unjust enrichment to the 
appellant, in that in 1997 and 1998, the appellant received 
additional benefits to which she was not entitled.  A waiver 
of this overpayment would allow the appellant to realize a 
gain (receipt of additional DIC benefits paid for the period 
between January 1997 and May 1998 to which she was not 
entitled) based on her failure to notify promptly VA of a 
change in her income from receipt of the distributions in 
1997.  To allow her to profit by retaining money erroneously 
paid as a result of her own fault under these circumstances 
would constitute unjust enrichment.  Under such 
circumstances, the element of equity and good conscience 
pertaining to undue financial hardship is not considered to 
be of such significance as to outweigh the other critical 
elements cited herein (i.e., the appellant's fault in 
creation of debt and unjust enrichment to her if debt was 
waived) which favor the Government's right to collect the 
overpayment.

Furthermore, the appellant has not alleged or suggested that 
she has changed her position to any detriment in reliance of 
any payments so that recovery of the overpayment would be 
against the principles of equity and good conscience.

The Board concludes that recovery of the overpayment in 
question would not be against the principles of equity and 
good conscience.  The creation of the overpayment was 
primarily the fault of the appellant, not VA.  In addition, 
given the assets available to the appellant, the Board finds 
that, on balance, there would be no undue hardship from 
recovery of overpayment, and the collection of the debt would 
not defeat the purpose of the VA benefit.  Finally, there is 
no evidence of record that indicates that the appellant's 
reliance on the benefits resulted in relinquishment of a 
valuable right or incurrence of a legal obligation.  
38 C.F.R. § 1.965.  Accordingly, the preponderance of the 
evidence is against the appellant's claim for a waiver of 
recovery.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 1.965.


ORDER

Waiver of recovery of an overpayment of DIC benefits is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

